Opinion by
Orlady, J.,
The plaintiff’s statement sets out very clearly and fully his grievance against the defendant. On the trial the defendant joined issue on the facts as set out in the statement, and the case was tried to determine as questions of fact whether the plaintiff had been guilty of disorderly conduct while a passenger on one of the defendant’s cars. Whether the company’s employees exceeded the scope of their authority in forcibly ejecting him from the car and placing him in custody of police officers. A small verdict of $120 was recovered, and the legal questions raised in this appeal were not presented to the court below.
The technical distinction between the required proof in an action for malicious prosecution and for false imprisonment is urged for the first time before us. The plaintiff’s theory of the cause of action was accepted by the defendant and the trial proceeded to a verdict on the issue thus raised. The defendant endeavored to justify the ejection and arrest of the plaintiff on account of disorderly conduct on the car, and further, that if the plaintiff’s conduct did not warrant the treatment he received the defendant company was not liable, for the reason that the motorman exceeded his authority. While there is a fundamental difference between the action for malicious prosecution and for false imprisonment, the defendant was not in any way misled to its injury by the plaintiff’s statement of his *368claim, and was not surprised at any proof adduced in its support, as it defended both as to the facts and legal contention with such success as to secure the small verdict against it: Lentz v. Raum, opinion ante, p. 262.
We do not find any error in this record to justify a reversal of the judgment. The plaintiff had a substantive cause of action. The case was well tried by able counsel and fairly submitted in an adequate charge, and the judgment is affirmed.